485 U.S. 386 (1988)
BOWEN, SECRETARY OF HEALTH AND HUMAN SERVICES
v.
KIZER, DIRECTOR OF CALIFORNIA DEPARTMENT OF HEALTH SERVICES, ET AL.
No. 86-863.
Supreme Court of United States.
Argued November 10, 1987
Decided March 23, 1988
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Deputy Solicitor General Merrill argued the cause for petitioner. With him on the briefs were Solicitor General Fried, Assistant Attorney General Willard, Deputy Solicitor General Lauber, Jerrold J. Ganzfried, and Richard Olderman.
Ralph Johnson, Deputy Attorney General of California, argued the cause for respondents. With him on the brief were John K. Van de Kamp, Attorney General, and Evelyn R. Frank.[*]
PER CURIAM.
We granted the Secretary of Health and Human Services' petition for certiorari, 479 U.S. 1083 (1987), in order to review the judgment of the Court of Appeals for the Ninth Circuit *387 that the Secretary unlawfully rejected a California Medicaid plan amendment because an internal agency manual stating approval of the type of provision in question was a binding regulation, and because acceptance of the amendment was required by § 2373(c) of the Deficit Reduction Act of 1984, Pub. L. 98-369, 98 Stat. 1112, note following 42 U.S. C. § 1396a (1982 ed., Supp. III). Cubanski v. Heckler, 781 F.2d 1421 (1986). After the case had been briefed and argued, Congress enacted § 4106 of the Omnibus Budget Reconciliation Act of 1987, Pub. L. 100-203, 101 Stat. 1330, which required the Secretary to approve the proposed California amendment, retroactively to the date of its proposal. The Secretary has complied with that requirement.
The parties agree that these developments have rendered the controversy moot. In accordance with our established practice, we vacate the judgment of the Ninth Circuit and remand with instructions to dismiss the suit. See Deakins v. Monaghan, 484 U.S. 193, 200, 204 (1988); United States v. Munsingwear, Inc., 340 U.S. 36, 39-40 (1950).
It is so ordered.
JUSTICE KENNEDY took no part in the consideration or decision of this case.
NOTES
[*]  Briefs of amici curiae urging affirmance were filed for the State of Maryland et al. by Lacy H. Thornburg, Attorney General of North Carolina, and Henry T. Rosser, Assistant Attorney General, joined by the Attorneys General for their respective States as follows: W. J. Michael Cody of Tennessee, Nicholas J. Spaeth of North Dakota, Jeffrey L. Amestoy of Vermont, Hubert H. Humphrey III of Minnesota, J. Joseph Curran, Jr., of Maryland, Robert M. Spire of Nebraska, and Ken Eikenberry of Washington; and for the California Association of Public Hospitals et al. by Mark S. Windisch.